

 
[eastmanlogo.jpg]
Exhibit 10.01

AMENDMENT NO. 8 TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
 
This Amendment (this “Amendment”), effective as of April 30, 2012, is entered
into by and among:
 
(a)           Eastman Chemical Financial Corporation, a Delaware corporation, as
Seller and as initial Servicer (“ECFC”), and
 
(b)           The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, formerly
known as The Bank of Tokyo-Mitsubishi, Ltd., New York Branch, individually as a
Victory Liquidity Bank (“BTMU”), as Victory Agent (the “Victory Agent”) and as
administrative agent (the “Administrative Agent”),
 
with respect to the Amended and Restated Receivables Purchase Agreement dated as
of July 9, 2008 by and among the parties hereto (as heretofore amended, the
“Existing Agreement” which, as amended hereby, is hereinafter referred to as the
“Agreement”).
 
Unless defined elsewhere herein, capitalized terms used in this Amendment shall
have the meanings assigned to such terms in the Existing Agreement.
 
W I T N E S S E T H :
 
WHEREAS, effective on the date hereof, the parties to the Existing Agreement
increase the Purchase Limit under the Existing Agreement and extend the
Liquidity Termination Date;
 
WHEREAS, concurrently with the execution of this Amendment, the parties to the
Co-Agents’ Fee Letter are amending and restating the Co-Agents’ Fee Letter;
 
WHEREAS, effective on the date hereof, BTMU extends and increases its Commitment
under the Existing Agreement; and
 
WHEREAS, the parties are willing to agree to such modification on the terms and
subject to the conditions set forth in this Amendment;
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows:
 
1. Amendments to Existing Agreement.
 
(a)           The definition of “Co-Agents’ Fee Letter” in Exhibit I to the
Existing Agreement is hereby amended and restated in its entirety to read as
follows:
 
“Co-Agents’ Fee Letter” means that certain second amended and restated letter
agreement dated as of April 30, 2012 between the Seller and BTMU, as amended,
restated and/or otherwise modified from time to time.
 
(b)           The definition of “Liquidity Termination Date” in Exhibit I to the
Existing Agreement is hereby amended and restated in its entirety to read as
follows:
 
“Liquidity Termination Date” means April 30, 2015.
 
(c)           The definition of “Purchase Limit” in Exhibit I to the Existing
Agreement is hereby amended and restated in its entirety to read as follows:
 

 
69

--------------------------------------------------------------------------------

 
[eastmanlogo.jpg]
 
“Purchase Limit” means $250,000,000.
 
(d)           Exhibit III to the Existing Agreement is hereby deleted and
replaced with Exhibit III hereto.
 
2. Representations and Warranties.
 
  In order to induce the other parties to agree to this Amendment, ECFC hereby
represents and warrants that  (a) after giving effect to the amendments set
forth in Section 1 above, the representations and warranties set forth in
Section 5.1 of the Existing Agreement are true and correct in all material
respects on and as of the date hereof,  and (b) no event has occurred and is
continuing that constitutes a Servicer Default or Potential Servicer Default.
 
3. Conditions Precedent.
 
  This Amendment will become effective as of the date first above written upon
receipt by the Administrative Agent of (a) counterparts of this Amendment, duly
executed by each of the parties hereto, (b) counterparts of the Co-Agents’ Fee
Letter, duly executed by ECFC and BTMU, and payment of the renewal fee
referenced therein, and (c) payment of BTMU’s reasonable out of pocket expenses
in connection with the preparation of the foregoing documents.
 
4. CHOICE OF LAW.
 
  THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW) WITHOUT REGARD TO ANY
CONFLICT OF LAW PRINCIPLES.
 
5. WAIVER OF JURY TRIAL.
 
  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AMENDMENT OR THE AGREEMENT.
 
6. Binding Effect.
 
  This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy).  A facsimile or .pdf copy of a signed counterpart hereof
shall have the same force and effect as an original.
 
7. Counterparts.
 
  This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.
 
<Signature pages follow>


 

 
70

--------------------------------------------------------------------------------

 
[eastmanlogo.jpg]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers or signatories as of the date
hereof.
 


EASTMAN CHEMICAL FINANCIAL CORPORATION,
as Seller and Initial Servicer






By:                                                                
Name:
Title:

 
71

--------------------------------------------------------------------------------

 
[eastmanlogo.jpg]
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as a Victory Liquidity Bank






By:                                                                
Name:
Title:


Commitment:  $250,000,000.00






 


 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH, as Victory Agent and Administrative Agent






By:                                                                
Name:
Title:

 
72
 
